212 U.S. 555 (1908)
WATER, LIGHT & GAS COMPANY
v.
CITY OF HUTCHINSON, KANSAS.
No. 21.
Supreme Court of United States.
Argued November 13, 1908.
Decided November 16, 1908.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF KANSAS.
*556 Mr. Howard S. Lewis, Mr. H. Whiteside, Mr. John F. Dillon, Mr. Harry Hubbard and Mr. Frank Doster for appellant.
Mr. Max Pam and Mr. A.C. Mallory for appellees.
Per Curiam:
Affirmed with costs, on authority of Water, Light & Gas Co. of Hutchinson v. The City of Hutchinson, 207 U.S. 385.